       Case 2:19-cr-00448-DLR Document 29 Filed 11/05/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-19-00448-002-PHX-DLR
10                  Plaintiff,                          ORDER
11   v.
12   James B. Panther, Jr.,
13                  Defendant.
14
15          Upon motion of the Defendant, with no objection from the Government or Pretrial
16   Services, and good cause appearing,
17          IT IS ORDERED granting Defendant’s Motion to Modify Release Conditions
18   (Doc. 27). The Order Setting Conditions of Release (Doc. 15) entered by Magistrate
19   Judge Michael S. Berg in the Southern District of California shall be modified to allow
20   Defendant to travel throughout the United States for employment purposes only; and that
21   Defendant shall provide an itinerary of his trips or otherwise communicate his plans in a
22   way that keeps his pretrial services officer informed prior to any travel.
23
            Dated this 5th day of November, 2019.
24
25
26
27                                                 Douglas L. Rayes
                                                   United States District Judge
28
